Title: William Smith Shaw to Abigail Adams, 20 December 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            Philadelphia December 20th Thursday Evening
            My dear Aunt.
          
          Notwithstanding my arms are so stiff, that I can scarcely move them, occasioned by cutting venson for twenty eight very hungry men, yet I must write a few lines to my aunt, before I sleep.
          We were made very happy this morning by the receipt of your letter of the tenth of Dec to the president. You do not say a single word, whether you have receiveed the newspapers, which I have sent you regularly, every day, since I arrived in the city.
          Yesterday we had some indians to visit the president—five large, tall & as well built men as I ever saw. I do not know, what Buffon and the Abbey Raynal would have said, had they have been present, to their foolish and absurd hypothesis “that man was belittled in America.[”] Their speech was lengthy and full of repetitions. But there were a few sentences which for their simplicity and sentiment struck me very forcibly— they were these. “Brother, Although we are in your house, and sheltered from the cold winds, still we are in the presence of God—from his view we cannot hide ourselves, nor can we deceive him. Every deception will fly directly to his eye.” I have given you the words as well as I can recollect, but not exactly—they were much more beautiful. After presenting to the president great quantities of wampum & the calumet of peace, out of which we all smoaked, and drinking a glass of wine they marched off appearing to be well pleased.
          Bache’s paper is carried on with more virulence than ever if it is possible.— they do assert the most abominable and hellish lies you

ever heard. they published two or three mornings gone, that they had the pleasure to inform their customers, that a vessel had arrived in the Deleware from France, with commissarys, who had dispatches from the Executive directory to our government, and that they did not doubt that peace and harmony would soon be restored between the two countries. When I read and hear of such abominable impudence and wickedness, I am all most compelled to cry with a certain philosophic great man, Oh that I were a dog, that I might not call man my brother.
          A committe from the house of representatives from Pensylvania have waited on the president this evening with a most excellent address, and the president intends gives an excellent answer tomorrow at 12 Oclock.
          Long before this reaches you, you must have received the presidents speech, I want to hear every word that is said in its favor and against it. The jacobins here say that the speech—the answer of the Senate and house are the most moderate they ever remember to have heard.— they dont say much against them. I can tell you the reason. Knowing the firm and intrepid policy which the president has always recommended and pursued and moreover convinced of what ought to be done, the jacobins have thought & I believe expected that a declaration of war between America and France would be recommended by the president and echoed back by the two houses— they are very agreeably disappointed and to be sure they have reason to be pleased.— they can now still pursue their tampering and lullaby policy.
          It is most admirable slaying here and excessive cold. Please to remember me respectfully and affectionately to Uncle & aunt Cranch & to give my love to Cousen L—
          With affection & respect I am sincerely your
          
            Wm S Shaw
          
        